DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed 2/8/2021 has been received and entered into the case. Claims 30, 31, 33-42 are pending and have been considered on the merits.  All arguments and amendments have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-31, 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) predicting survival or remission duration in a patient having chronic lymphocytic leukemia comprising assaying a body fluid having CLL to determine circulating levels of IL-1Ra, CD3 and CD5 and correlating the levels and identifying a patients predicted survival or remission duration.  The claimed invention is directed to a naturally occurring correlation between the levels of markers and predicted survival or remission, i.e. a law of nature or natural phenomenon with an abstract idea which are themselves the judicial exception.  The correlation is based upon levels of the naturally occurring markers in the bodily fluid and therefore includes a natural principle which exists in principle apart from any human action and thus simply describes a relation set forth by a natural law and the Prometheus case, i.e. correlating a known amount of the analyte in the sample with a purported purpose (emphasis added). The detected level does nothing more than inform the audience about the law of nature.   Additionally, the steps of identifying and predicting can be performed by a human using mental steps or critical thinking, which are themselves abstract ideas. This judicial exception is not integrated into a practical application because the claims do nothing more than inform the audience of the law of nature and does not require any particular application other than to “apply it”. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps such as applicants step a) assaying a sample, b) correlating and c) identifying, specified at a high level of generality, i.e. determining levels by immunoassay, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because step of correlating and identifying a patient as having a predicted survival or remission does not require any particular application other than “apply it” to the judicial exception. Mere instruction to apply an exception cannot provide an inventive concept. Assaying levels of markers in a bodily fluid from a patient is routine and conventional in art, in addition, to determining 
Next, one must evaluate whether the claims as a whole integrate the judicial exception into a practical application, thereby imposing a meaningful limit on the judicial exception.   Thus, one must identify whether there are any additional elements recited in the claim beyond the judicial exception. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 USPQ2d at 1979 ("Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry.").
Assaying marker levels by immunoassay is routine and conventional and applicants specification indicates as much (0053-0056). Further, the correlation, i.e. law of nature because it is the consequence of a natural process of the body, and the identifying a patient having a predicted survival or remission duration is a mere mental step. In order to integrate the exception into a practical application. In this case, the claims to do not integrate the exception because it does not rely on, use or act on the judicial exception, i.e. the claim does not do anything after arriving at the relevant information, for example a treatment step. Thus there is not practical application beyond the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 30, 31, 33-42 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 31, 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duensing et al (Cancer Biother.&Radiopharm, 1998) in view of Rosenwaar et al (J. allergy clin. Immunol., 1998, p. 344-350) and Ebrahimi et al. (Cancer, 2004, p. 2727-2736).
Duensing teaches a method comprising assaying plasma from a patient having CLL to determine the levels of circulating IL-1Ra using ELISA having antibodies specific for IL-1Ra (p. 384, 2nd parag. and Results section) which contain an enzymatic substrate as the detectable label.  Duensing teach that in CLL patients, IL-1Ra plasma levels are above that of normal controls. CLL patient plasma IL-1Ra levels were higher (267.9±320.3 pg/ml) than the normal controls (149.3±50.7 pg/ml). Some IL-1R levels exceeded 301 pg/ml, with a mean being 579±492.5 pg/ml (p. 384, Results-p.385). They additionally teach that increased levels of IL-1Ra without elevated levels of IL-1 supports IL-1Ra as a more sensitive indicator of disease (discussion section 1st full parag.) and teaches that IL-1Ra is a naturally occurring molecule which competes with IL-1 for binding to the IL-1 receptor without triggering typical IL-1 cellular responses. They teach that in vitro, IL-1Ra has inhibitory effect on cell proliferation in acute and chronic leukemia (introduction, 1st parag.). Therefore, Duensing teaches comparing the 

While Duensing does not specifically identify a patient’s survival or remission duration, they do teach that CLL patients have higher levels of IL-1Ra than the levels of normal control patients. CLL patient’s levels range from 267.9±320.3 pg/ml to 579±492.5 pg/ml. 
Rosenwaar teach the roles of IL-1 and IL-1Ra in human diseases. They teach that IL-1 is a proinflammatory cytokine while IL-1Ra is a naturally occurring receptor antagonist which has potential for use in clinical interventions in enhanced immune responses and inflammation. IL-1Ra functions as an anti-inflammatory antagonist which has been used experimentally as an anti-inflammatory agent (p. 344, whole page) and is secreted naturally in inflammatory processes (p. 345, 3rd parag).  IL-1Ra modulates the deleterious effects of IL-1 in the natural course of inflammation (p. 344, last parag., p. 345, 3rd parag., p. 3461st col.last parag-2nd col. 1st parag.). Because IL-1 is plays a role in inflammatory diseases including chronic leukemia’s by activating lymphocytes and enhancing T lymphocyte-derived cytokines, stimulating progenitor cell proliferation, enhancing proinflammatory activities, and enhancing malignant cell growth (p. 345, 347, 2nd col.), IL-1Ra is suggested as a therapeutic intervention for these inflammatory diseases (p. 348, 1st, 2nd parag.). 
Ebrahimi teach that in malignancies endogenous cytokines are indicators of the immune response in tumors. High levels of IL-1 and low levels of naturally occurring IL-1Ra are seen in advanced disease including chronic leukemia’s and correlate with st parag.). Thus, IL-1Ra levels have been correlated to chronic leukemia patients expected survival. While Ebrahimi’s method is directed to assaying the levels of IL-1Ra in serum from pancreatic carcinoma patients, they too find that circulating levels of IL-1Ra were higher (405 (123±3759 pg/ml) compared with healthy control (275 (65± 1484 pg/ml) (p. 2729, 1st col. Last parag. And Table 1). Patients having low IL-1Ra levels had a decreased 1-year survival compared to those with high levels (p. 2730, 1st col. Last parag., 2nd col. Last parag.-p. 2731). Ebrahimi teaches that the balance between IL-1 and IL-1Ra and role in the susceptibility to and severity of diseases and that the IL-1and IL-1Ra system is involved in many human malignancies.  In chronic leukemia, excess IL-1 drives cell growth therefore acting as a growth factor while IL-1Ra reduces metastases of cell, therefore explaining why patients with low levels of IL-1Ra have a poorer outcome in carcinoma’s and leukemia’s.  It is therefore suggested to administer IL-1Ra to these patients having lower levels because it antagonizes the growth-promoting effect of IL-1 (p. 2734, Role of IL-1Ra section).
Regarding the value of claim 30, i.e. 389 pg/ml, while the claimed specific value is not disclosed, the art certainly teaches values higher than 389 pg/ml in the patients groups and thus levels below or above the referenced normal control could be used as a predictor for survival in a diseases population. 
Thus, the prior teaches that IL-1Ra levels are higher in patients having proliferative disorders including cancers and leukemia’s and correlates pro-inflammatory and anti-inflammatory cytokine levels to the disease and the patient’s predicted survival. Low levels of IL-1Ra are suggestive of a poorer outcome. Higher levels are suggestive of the anti-inflammatory actions and it has been suggested to use IL-1Ra as an anti-.  
Response to Arguments
Applicant's arguments filed 6/30/2020 have been fully considered but they are not persuasive. Regarding the 101 rejection of record applicants argue that the claims comprise multiple steps that when considered as a whole, amount to more than well-understood, routine and conventional. Applicants argue that while assaying IL-1Ra might be considered routine and conventional, detection in a patient having CLL and use of a specific reference level is not performed in the art and cannot therefore be considered routine or conventional for predicting survival or remission duration.  
The rejection is maintained for reasons presented herein. 
The claimed invention is directed to a naturally occurring correlation between the levels of markers and predicted survival or remission, i.e. a law of nature or natural phenomenon with an abstract idea which are themselves the judicial exception.  The correlation is based upon levels of the naturally occurring markers in the bodily fluid and therefore includes a natural principle which exists in principle apart from any human Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). The Supreme Court’s cited rationale for considering even "just discovered" judicial exceptions as exceptions stems from the concern that "without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’" Myriad, 569 U.S. at 589, 106 USPQ2d at 1978-79 (quoting Mayo, 566 U.S. at 86, 101 USPQ2d at 1971). See also Myriad, 569 U.S. at 591, 106 §101  inquiry.").
Assaying markers by immunoassay is routine and conventional and applicant’s specification confirms (0053-0056). Further, the correlation, i.e. law of nature because it is the consequence of a natural process of the body, and the identifying a patient having a predicted survival or remission duration is a mere mental step. In order to integrate the exception into a practical application. In this case, the claims to do not integrate the exception because it does not rely on, use or act on the judicial exception, i.e. the claim does not do anything after arriving at the relevant information, for example a treatment step. Thus there is not practical application beyond the judicial exception. 
	Regarding applicants arguments over the 103, applicant filed the Aguilar-Santelises (A-S) et al reference and argues that the references teaching is in contrast to those of Ebrahimi and Rosenwaar. Aguilar-Santelises teaches that in B-CLL patients, IL-1β levels in advanced/progressive stages, were lower than patients having non-progressive B-CLL and thus, IL-1 is lower in advanced B-CLL than in initial stages. Applicants argue that because IL-1Ra is an antagonist of IL-1 and IL-1β levels are lower in advanced B-CLL, one would not expect an elevated level of IL-1Ra to correlate with a loner survival or remission duration as claimed. It is the Examiners position that Duensing teaches that IL-1β levels are not associated with IL-1Ra levels (p. 384, Results section). In addition A-S teaches that IL-1β cannot be localized to the leukemic cell population and it is uncertain if the B-CLL cells produce IL-1 β. With IL-1α, secretion is different and they find no spontaneous secretion (p. 427, Discussion section).  Thus, . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632